                 Case 3:20-cv-05715-BJR Document 27 Filed 04/12/21 Page 1 of 3




 1
                                                   THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF
 7                                  WASHINGTON AT SEATTLE

 8   STEPHANIE HADLEY, an individual,        )             NO. 3:20-cv-05715
                                             )
 9                      Plaintiff,           )             STIPULATED REQUEST AND
                                             )             ORDER TO EXTEND APRIL 7,
10           v.                              )             2021 DISCOVERY CUT-OFF BY
                                             )             THREE WEEKS
11   FOSTER FARMS LLC, a Washington limited )
     liability company; FOSTER POULTRY FARMS )
12   DBA FOSTER POULTRY FARMS                )
     INCORPORATED, a Washington corporation, )
13                                           )
                        Defendants.          )
14                                           )

15          Plaintiff Stephanie Hadley and Defendant Foster Poultry Farms jointly request that the

16   Court extend the April 7, 2021 discovery cut-off to April 28, 2021. Good cause exists to modify

17   this deadline to allow the Court sufficient time to consider and resolve the Parties’ discovery

18   disputes. A discovery conference was originally scheduled for April 5, 2021. On April 5, 2021,

19   the Court vacated the conference and requested briefing on the discovery disputes by April 8,

20   2021. [Dkt. 21].

21          IT IS SO STIPULATED.

22          //

23          //
      STIPULATED REQUEST AND ORDER TO
      EXTEND DISCOVERY CUT-OFF - 1
      (CASE NO. 20-CV-05715-BJR)
            Case 3:20-cv-05715-BJR Document 27
                                            22 Filed 04/12/21
                                                     04/07/21 Page 2 of 3




 1                                         WASHINGTON CIVIL & DISABILITY
                                           ADVOCATE
 2
                                           By: /s/ Conrad Reynoldson__________________
                                              Conrad Reynoldson, WSBA #48187
 3
                                              Washington Civil & Disability Advocate
                                              4115 Roosevelt Way NE, Suite B
 4
                                              Seattle, WA 98105
                                              P: 206-428-3558
 5
                                              E: Conrad@wacda.com
                                              Attorney for Plaintiff
 6
                                           DOBSON HICKS PLLC
 7
                                           By: /s/ Aubrie D. Hicks_____________________
 8
                                                Aubrie D. Hicks, WSBA #46446
                                                2150 N. 107th Street, Ste. 440
 9
                                                Seattle, WA 98133
                                                P: 206-492-5183
10
                                                F: 206-691-8709
                                                E: aubrie@dobsonhicks.com
11
                                                Attorney for Plaintiff
12
                                           SEYFARTH SHAW LLP
13
                                           By: /s/ Helen McFarland
                                              Helen McFarland, WSBA #51012
14
                                              999 Third Avenue, Ste. 4700
                                              Seattle, WA 98104
15
                                              P: (206) 946-4923
                                              E: hmcfarland@seyfarth.com
16
                                              Attorney for Defendant
17

18

19

20

21

22

23
     STIPULATED REQUEST TO EXTEND
     DISCOVERY CUT-OFF; [PROPOSED] ORDER - 2
     (CASE NO. 20-CV-05715-BJR)
             Case 3:20-cv-05715-BJR Document 27 Filed 04/12/21 Page 3 of 3



                                                 ORDER
 1

 2          Based on the stipulation of the parties (Dkt. No. 22), the Court ORDERS that the

     discovery deadline is extended to April 28, 2021. By separate order entered today, the Court is
 3
     directing the parties to submit a joint status report to the Court by April 23, 2021, to propose
 4
     revisions to the case schedule. If either party wishes to seek a further extension of the
 5
     discovery deadline, such a request may be included in the joint status report.
 6          Dated April 12, 2021.
 7

 8                                               s/Barbara J. Rothstein
                                                 Barbara Jacobs Rothstein
 9                                               U.S. District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATED REQUEST AND ORDER TO
     EXTEND DISCOVERY CUT-OFF - 3
     (CASE NO. 20-CV-05715-BJR)
